Citation Nr: 1436731	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  03-36 874	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



REMAND

The Veteran had active military service from December 1963 to December 1965.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the case twice for further development and adjudication.  Pursuant to the remands, the agency of original jurisdiction (AOJ) granted the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) in a May 2013 rating decision and for service connection for degenerative arthritis of the thoracolumbar spine, right lower extremity radiculopathy, and post concussive headache syndrome in a February 2014 rating decision.  Thus, the claims of service connection for hearing loss and tinnitus remain on appeal.

The Board again finds that further development is necessary before a decision can be reached on the merits of the Veteran's claims.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated that, if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  This law eliminated the concept of a "well-grounded" claim.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

A review of the claims file reveals that the Veteran claims to have received care at the Westside VA Medical Center (VAMC) in Chicago, Illinois, in 1965 and 1966.  An initial request to that facility returned several pages of records dated in 1979, as well as a response from the facility that "This is all we have available."  No evidence is present in the record to indicate that the RO made any further searches for these records prior to the adjudication of the Veteran's claims.  However, in a September 2011 Joint Motion, it was noted that VA has a duty to search for the 1965-1966 Westside VAMC records from any location to which the records may have been retired.  In its January 2012 and September 2013 remands, the Board thus instructed the AOJ to undertake such a search.  However, no such additional search appears to have been made.  To the contrary, the AOJ has sent requests only to the Jesse Brown VAMC in Chicago, Illinois, asking that the facility provide "any archived records."  That VAMC responded in February 2014 that no records were available at that facility.  The AOJ has failed, however, to request records from the Federal Records Center, the VA Records Center, or any other facility where records may have been retired, as was directed in the January 2012 and September 2013 remands.  Thus, on remand the AOJ must make a request for the records specifically to the Federal Records Center, to the VA Records Center, or to any other facility that may have archived records of the Veteran's treatment at the Westside VAMC in 1965 and 1966.  All such requests, and all responses received, must be specifically documented in the claims file before the case is returned to the Board for further adjudication. 

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the identified VA medical records may have a bearing on the Veteran's claims, on remand the AOJ must attempt to obtain the above-identified medical records, along with any other examination or treatment records identified by the Veteran, and associate any records obtained with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact in accordance with 38 C.F.R. § 3.159(e) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Moreover, the absence of evidence of disability in service is not a bar to service connection.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

The Board acknowledges that the Veteran contends that he has bilateral hearing loss and tinnitus as a result of exposure to acoustic trauma from weapons fire while serving on active duty.  

VA's duty to assist includes affording the claimant an examination or obtaining a medical opinion when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of a disability; there are indications that the disability may be associated with active service; and the record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2013).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id.

The Board further notes that the United States Court of Appeals for Veterans Claims has held that once VA undertakes the effort to provide an examination when developing a claim for service connection, even if not statutorily obligated to do so, it must provide an adequate one.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007), citing Barr, 21 Vet. App. at 311; see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  

Here, the Veteran contends that he experiences hearing loss and tinnitus related to service, and in particular related to his claimed in-service exposure to acoustic trauma.  The Board notes that the Veteran underwent VA examination concerning these claims in November 2002 and again in December 2012.  The November 2002 VA examiner found the Veteran to have normal hearing for VA purposes; at that examination, the Veteran denied experiencing tinnitus.  At the December 2012 examination, the Veteran reported that he had experienced tinnitus for 45 years.  The VA examiner diagnosed the Veteran with hearing loss and tinnitus.  In opining that these disorders were not likely related to service, the examiner pointed out that the Veteran's 1965 separation medical examination reflected normal hearing that had not shifted since his 1963 entrance medical examination.  The examiner also pointed out that the Veteran did not complain of hearing loss or tinnitus in service and was found not to have hearing loss for VA purposes as recently as 2002, at which time he also denied experiencing tinnitus.  The examiner concluded, regarding the Veteran's tinnitus, that it was likely secondary to his non-service-connected hearing loss.  Nevertheless, the examiner did not address the Veteran's in-service noise exposure; nor did he provide sufficient justification for his negative etiological opinion in light of Hensley v. Brown, which establishes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  

Thus, the Board finds that additional VA medical opinions are required to address these contentions.  See 38 C.F.R. § 4.2 (2013) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical nexus opinions regarding the etiology of the Veteran's claimed hearing loss and tinnitus.  See McLendon, 20 Vet. App. 79.  Accordingly, remand is again required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claims of service connection for hearing loss and tinnitus.  38 U.S.C.A. § 5103A (West 2013).  Specifically, the AOJ must arrange for the issuance of a medical opinion by the examiner who offered the December 2012 opinions concerning the Veteran's hearing loss and tinnitus.  Specifically, in opining as to whether any such disorder had its origin in service, the examiner must discuss whether there is sufficient evidence to demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and current disability, given that he did not display hearing loss at his separation from service but was exposed to acoustic trauma while on active duty.  The opinions must be based upon consideration of the Veteran's documented history and assertions through careful consideration of all records in the Veteran's claims file, to include particular consideration and discussion of the Veteran's service treatment records.  Such opinion is needed to fully and fairly evaluate the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013).  

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the December 2012 VA examiner is unavailable or if such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must make specific requests to both the Federal Records Center and the VA Records Center, as well as to any other facility where records may have been retired, for those facilities to conduct a search for records of the Veteran's treatment at the Westside VAMC in 1965 and 1966.  (A request made directly to any VAMC will not satisfy this directive.)  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2013) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2013).  

2.  The Veteran's claims file, including his complete service treatment records, must be referred to the clinician who provided the December 2012 VA opinions concerning the Veteran's hearing loss and tinnitus claims.  The entire claims file, to include a complete copy of this remand, must be made available to and reviewed by the examiner.  The reviewer's report must reflect consideration of the Veteran's documented medical history and assertions.  

The reviewer must provide further discussion regarding his December 2012 opinions that the Veteran's hearing loss and tinnitus are not likely linked to service.  In offering such discussion, the examiner must specifically focus on the Veteran's in-service noise exposure.  The examiner must also provide thorough justification for any negative etiological opinion in light of Hensley v. Brown, which establishes that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability.  

The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  The examiner must specifically review the Veteran's service treatment records and comment upon them in the context of any opinion provided.  A detailed explanation for all conclusions reached by the reviewer must be provided.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

(If the reviewer is no longer available, or the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2013).  The examiner should provide the opinions requested above.)  

3.  The adjudicator must ensure that the requested medical opinion complies with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claims on appeal must be re-adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate period for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

